

 
Exhibit 10.3
 
PURCHASE MONEY
REAL ESTATE MORTGAGE, ASSIGNMENT,
AND SECURITY AGREEMENT
(The “Mortgage”)




Effective Date:
______________ __, 2007
   
Mortgagor:
MJ 1353-1355 FIRST AVANUE, LLC
 
c/o Wellington Real Estate, Inc.
 
403 Fairview Avenue
 
Westwood, New Jersey 07675
       
Mortgagee:
Northeast Community Bank
 
325 Hamilton Avenue
 
White Plains, NY 10601
       
Amount of purchase
Eighteen Million and no/100 Dollars
money loan secured
($18,000,000.00)
hereby:
         
Land (description of
See Exhibit A attached hereto and
real estate):
incorporated herein by reference.
   



1. MORTGAGE. In consideration of Ten Dollars ($10.00) and other valuable
consideration received by Mortgagor, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor hereby grants, bargains, sells, assigns,
transfers, conveys and mortgages to Mortgagee, its successors and assigns, to
its own proper use and benefit forever, subject to the terms and conditions of
this Mortgage, the real estate described above as the Land, together with:


(a) Appurtenances. The benefit of all easements and other rights of any nature
whatsoever, if any, appurtenant to the Land or the Improvements, or both, the
benefit of all rights-of-way, strips and gores of land, streets, alleys,
passages, drainage rights, sanitary sewer and potable water rights, storm water
drainage rights, rights of ingress and egress to the Land and all adjoining
property, and any improvements of Mortgagor now or hereafter located on any of
such real property, interests, water rights and powers, oil, gas, mineral,
riparian, littoral and air rights whether now existing or hereafter arising,
together with the reversion or reversions, remainder or remainders, rents,
issues, incomes and profits of any of the foregoing (the “Appurtenances”).


 
 

--------------------------------------------------------------------------------

 


(b) Improvements. All buildings, structures, betterments and other improvements
of any nature now or hereafter situated in whole or in part upon the Land or on
the Appurtenances, regardless of whether physically affixed thereto or severed
or capable of severance therefrom (the “Improvements”).


(c) Tangible Property. All of Mortgagor’s right, title and interest, if any, in
and to all fixtures, equipment and tangible personal property of any nature
whatsoever that is now or hereafter (i) attached or affixed to the Land, the
Appurtenances, or the Improvements, or (ii) situated upon or about the Land, the
Appurtenances and/or the Improvements, regardless of whether physically affixed
thereto or severed or capable of severance therefrom, or (iii) used, regardless
of where situated, if used, usable or intended to be used, in connection with
any present or future use or operation of or upon the Land. The foregoing
includes: all goods and inventory, all heating, air conditioning, lighting,
incinerating and power equipment; all engines compressors, pipes, pumps, tanks,
motors, conduits wiring, and switchboards; all plumbing, lifting, cleaning, fire
prevention, fire extinguishing, refrigerating, ventilating, and communications
and public address apparatus; all signage and recreational amenities including,
without limitation, swimming pools, exercise equipment, tennis courts, clubhouse
furnishings or saunas; all boilers, furnaces, oil burners, vacuum cleaning
systems, elevators and escalators; all stoves, ovens, ranges, disposal units,
dishwashers, water heaters, exhaust systems, refrigerators, cabinets, and
partitions; all rugs, draperies and carpets; all laundry equipment; all building
materials; all furniture (including, without limitation, any outdoor furniture),
furnishings, office equipment and office supplies; and all additions,
accessions, renewals, replacements and substitutions of any or all of the
foregoing. The property interests encumbered and described by this Paragraph are
called the “Tangible Property” in this Mortgage.


(d) Rents. All rents, issues, incomes and profits in any manner arising from the
Land, Improvements, Appurtenances or Tangible Property, or any combination
thereof, including Mortgagor’s interest in and to all leases of whatsoever kind
or nature, licenses, franchises and concessions of or relating to all or any
portion of the Land, Appurtenances, Improvements or Tangible Property, or the
operation thereof, whether now existing or hereafter made, including all
amendments, modifications, replacements, substitutions, extensions, renewals or
consolidations thereof. The property interests encumbered and described in this
subparagraph are called the “Rents” in this Mortgage.


(e) Proceeds. All proceeds of the conversion, voluntary, or involuntary, of any
of the property encumbered by this Mortgage into cash or other liquidated
claims, or that are otherwise payable for injury to or the taking or
requisitioning of any such property, including all judgments, settlements and
insurance and condemnation proceeds as provided in this Mortgage.


(f) Contract Rights. All of Mortgagor’s right, title and interest in and to any
and all contracts or leases, written or oral, express or implied, now existing
or hereafter entered into or arising, in any matter related to the improvement,
use, operation, sale, conversion or other disposition of any Interest in the
Land, Appurtenances, Improvements, Tangible Property or the Rents, or any
combination thereof, including all tenant leases, sales contracts, reservation
deposit agreements, any and all deposits, prepaid items, and due to become due
thereunder; and including, without limitation, contracts pertaining to
maintenance, on-site security service,


 
2

--------------------------------------------------------------------------------

 


elevator maintenance, landscaping services, building or project management,
marketing, leasing, sales and janitorial services; Mortgagor’s interests as
lessee in equipment leases, including telecommunications, computers, vending
machines, model furniture, televisions, laundry equipment; and Mortgagor’s
interests in construction contracts or documents (including architectural
drawings and plans and specifications relating to the Improvements), service
contracts, use and access agreements, advertising contracts and purchase orders.
The property interests encumbered and described in this Paragraph are called the
“Contract Rights” in this Mortgage. Notwithstanding the foregoing, Mortgagee
will not be bound by any of Mortgagor’s obligations under any of the foregoing
contracts unless and until Mortgagee elects to assume any of such contracts or
leases in writing.


(g) Other Intangibles. All contract rights, commissions, money, deposits,
certificates of deposit, letters of credit, documents, instruments, chattel
paper, accounts, and general intangibles as such term from time to time are
defined in the Uniform Commercial Code as adopted by the State of New York (the
“Uniform Commercial Code”) in any manner related to the construction, use,
operation, sale, conversion or other disposition (voluntary or involuntary) of
the Land, Appurtenances, Improvements, Tangible Property, or Rents, including
all construction plans and specifications, architectural plans, engineering
plans and specifications, permits, government or quasi-governmental approvals,
licenses, developer rights, vested rights under any Planned Unit Development or
Development of Regional Impact or other project, zoning, or land use approval,
insurance policies, rights of action and other choses in action.


The Land Appurtenances, Improvements and Tangible Property are collectively
referred to as the “Mortgaged Property” in this Mortgage. The portion of the
property encumbered by this Mortgage that from time to time consists of
intangible personal property, except for the Rent, is called the “Intangible
Property” in this Mortgage. The Mortgaged Property, Rents, Intangible Property
and any other property interests encumbered hereby are hereinafter referred to
collectively as the “Collateral”. Wherever used in this Mortgage, the use of the
terms, “Mortgaged Property,” “Rents”. “Intangible Property,” and “collateral”
means and includes all or any portion thereof applicable to the context.


Notwithstanding the grant of Mortgagor’s interest in the Rents and Contract
Rights above, so long as no Default shall exist hereunder or under any of the
other Loan Documents, Mortgagor shall have a license to collect and receive all
incomes arising from the operation, ownership, and maintenance of the Mortgaged
Property, Rents and Contract Rights, but not more than one (1) month prior to
accrual.


2. SECURITY AGREEMENT. To the extent any of the Collateral encumbered by this
Mortgage from time to time constitutes personal property subject to the
provisions of the Uniform Commercial Code, this Mortgage constitutes a “Security
Agreement” for all purposes under the Uniform Commercial Code. Without
limitation, Mortgagee, at its election, upon the occurrence of a Default under
this Mortgage, will have all rights, powers, privileges and remedies from time
to time available to a secured party under the provisions of the Uniform
Commercial Code with respect to the Collateral. The names and addresses of
debtor and secured party are as shown for Mortgagor and Mortgagee, respectively,
on the signature pages hereof. The remedies for any violation of the covenants,
terms, and conditions of the security agreement


 
3

--------------------------------------------------------------------------------

 


herein contained shall be (i) as prescribed herein, or (ii) as prescribed by
general law, or (iii) as prescribed by the specific statutory provisions now or
hereafter enacted and specified in the Uniform Commercial Code, all at
Mortgagee’s sole election. Mortgagor and Mortgagee agree that the filing of
financing statement(s) in the records normally having to do with personal
property shall never be construed as in anywise derogating from or impairing
this declaration and hereby stated intention of Mortgagor and Mortgagee that
everything used in connection with the production of income from the Collateral
or adapted for use therein or which is described or reflected in this Mortgage,
is, and at all times and for all purposes and in all proceedings both legal or
equitable shall be, regarded as part of the real estate irrespective of whether
(i) any such item is physically attached to the Improvements, (ii) serial
numbers are used for the better identification of certain items capable of being
thus identified in a recital contained herein, or (iii) any such item is
referred to or reflected in any financing statement(s) so filed at any time.
Similarly, the mention in any financing statement of the rights in, or the
proceeds of, any fire, hazard or liability insurance policy, or any award in
eminent domain proceedings for a taking or for loss of value, or Mortgagor’s
interest as lessor in any present or future lease, or rights to income growing
out of the use of the Mortgaged Property, whether pursuant to a lease or
otherwise, shall not be construed as altering any of Mortgagee’s rights as
determined by this Mortgage, or otherwise available at law or in equity, or
impugning the priority of this Mortgage or the Loan Documents, or both, but such
mention in any financing statement is declared to be for Mortgagee’s protection
if, as, and when any court holds that notice of Mortgagee’s priority of
interest, to be effective against a particular class of persons, including the
Federal government and any subdivision or entities of the Federal government,
must be perfected in the manner required by the Uniform Commercial Code.


Mortgagor covenants and agrees that Mortgagor will furnish Mortgagee with notice
of any change in name, identity, or organizational structure, mailing address,
residences or principal place of business thirty (30) days prior to the
effective date of any such change. Mortgagor will promptly execute any financing
statements or other instruments deemed necessary by Bank to prevent any filed
financing statement from becoming misleading or losing its perfected status or
to reinstate any lapsed financing statement.


3. AFTER-ACQUIRED PROPERTY. Without the necessity of any further act of
Mortgagor or Mortgagee, the lien of and security interest created by this
Mortgage automatically will extend to and include (i) any and all renewals,
replacements, substitutions, accessions, proceeds, products, additions or
after-acquired property for or to the Collateral, and (ii) any and all monies,
proceeds and other property that from time to time, either by delivery to
Mortgagor or by any instrument (including this Mortgage) may be subjected to
such lien and security interest by Mortgagor or by anyone on behalf of
Mortgagor, or with the consent of Mortgagor, or which otherwise may come into
the possession or otherwise be subjected to the control of Mortgagee or
Mortgagor pursuant to this Mortgage or the other Loan Documents.


4. DEBT. Mortgagor is justly indebted to Mortgagee in the principal amount of
EIGHTEEN MILLION DOLLARS ($18,000,000.00) as evidenced by that certain
Promissory Note of even date herewith made by Mortgagor payable to the order of
Mortgagee and maturing on December 1, 2008, unless such maturity is accelerated
or extended (as provided in said Note), which Note, together with any and all
renewals, replacements, extensions, modifications,


 
4

--------------------------------------------------------------------------------

 


substitutions, future advances, and any and all other certificates or evidence
of indebtedness evidenced by said Note is herein called the “Note”.


Mortgagor’s obligations described below are secured, among other things, by the
collateral described in this Mortgage, which term includes any and all
amendments, extensions, renewals, replacements, substitutions, modifications and
consolidations of this Mortgage, and may also from time to time be secured by
other collateral described in written documents. The Mortgage and such other
documents as may exist on the date hereof or may exist hereafter are referred to
as the “Security Documents,” which term, includes any and all financing
statements, letters of credit, assignments, agreements, supplements, and riders
made and delivered in connection with the Note and this Mortgage, and any and
all amendments, modifications, extensions, renewals, replacements, substitutions
and consolidations thereof or thereto. The Security Documents, the Note, and all
documents between Mortgagor and Mortgagee are referred to collectively as the
“Loan Documents” The Note, the Mortgage and the Loan Documents shall always be
taken and read together as constituting part of one transaction.


The obligations of Mortgagor secured by the Security Documents arising pursuant
to the Loan Documents are as follows and are called the “Debt” in this Mortgage
and the other Loan Documents:


(a) Loan Documents. Mortgagor’s payment or performance of all obligations
imposed upon Mortgagor by the Loan Documents; and


(b) Advances. All sums advanced by Mortgagee to or for the benefit of Mortgagor
in the manner provided in the Loan Documents, or for the protection of the
security of the Collateral, including, without limitation, all sums advanced
pursuant to this Mortgage, including advances for repairs, maintenance,
insurance, taxes, or assessments; and


(c) Costs. All reasonable costs, expenses, losses, damages and other charges
sustained or incurred by Mortgagee because of (i) Mortgagor’s default in payment
or performance, as the case may be, of any provision contained in the Loan
Documents; (ii) defense of actions instituted by Mortgagor or a third party
against Mortgagee arising out of or related to the Loan, or in the realizing
upon, protecting, perfecting, defending, or (iii) actions brought or defended by
Mortgagee enforcing Mortgagee’s security interest in the Collateral. All of
these costs and expenses include reasonable attorneys’ fees, paralegals’ fees,
or legal assistants’ fees, whether incurred with respect to collection,
litigation, bankruptcy proceedings, interpretation, dispute, negotiation, trial,
appeal, defense of actions instituted by a third party against Mortgagee, or
enforcement of any judgment based on the Loan Documents, whether or not suit is
brought to collect such amounts or to enforce such rights or, if brought, is
prosecuted to judgment.


(d) Miscellaneous Expenses. All reasonable costs and expenses incurred by
Mortgagee in connection with the Loan, whether prior to or at closing or during
the term thereof, including, without limitation, hazard and other insurance
required by the Loan Documents, surveys, brokerage commissions and claims of
brokerage, ad valorem and personal property taxes, documentary stamp taxes and
intangible taxes, attorneys’ fees, consultant fees, architect’s


 
5

--------------------------------------------------------------------------------

 


fees, construction consultant’s fees, environmental surveys or assessments, and
recording charges.


(e) Indemnities. All costs, expenses, and amounts arising under or pursuant to
any indemnity contained within the Loan Documents or in any separate agreement
executed by Mortgagor in favor of Mortgagee.


5. TITLE WARRANTIES. Subject to the Permitted Encumbrances (as hereinafter
defined), Mortgagor covenants with Mortgagee that: (i) Mortgagor is indefeasibly
seized of the Land and Improvements in fee simple, has good and marketable title
to the Collateral and has full power, lawful right and authority to convey the
same in fee simple and to grant Mortgagee a perfected first lien security
interest in the Collateral, and (ii) the Collateral is free and clear of all
liens, encumbrances, restrictions, and security interests of any nature except
for those permitted encumbrances which Mortgagee has previously approved, as set
out in Exhibit B attached hereto and incorporated herein by reference, which are
referred to as “Permitted Encumbrances” in this Mortgage.


6. LIENS. Mortgagor will not create or permit to be created, or to remain, and
will promptly discharge at Mortgagor’s expense any and all liens or encumbrances
upon, or security interests in, the Collateral, or any combination thereof,
whether consensual, common law, statutory, voluntary, involuntary, or arising by
operation of law, except Permitted Encumbrances. Notwithstanding the foregoing,
and except for any construction liens, Mortgagor may contest the amount,
validity and enforceability of any involuntary or nonconsensual lien,
encumbrance or security interest, including those arising by operation of law,
in the manner provided in Paragraph 8 below. If any construction lien is filed
against the Mortgaged Property, Mortgagor agrees to discharge or otherwise
remove such lien by bond or otherwise, within ten (10) days of imposition of
same, but may thereafter contest the amount or validity of such lien as provided
in Paragraph 8 below.


7. TAXES AND OTHER IMPOSITIONS. Mortgagor will pay or cause to be paid, when due
(i) all property taxes, assessments, water, sewer, utility and other rents,
rates and charges, including all excises, taxes, levies, license fees, permit
fees, impact fees, connection fees, and other fees and charges, whether general
or special, ordinary or extraordinary, foreseen or unforeseen, that may be
assessed, levied or imposed upon the Collateral, or otherwise arising with
respect to the occupancy, use, possession or disposition thereof, whether or not
the failure to pay the same might result in the creation of a lien upon the
Collateral, or any combination thereof, (ii) all franchise, excise and other
taxes, fees and charges assessed, levied or imposed with respect to Mortgagor’s
right to do business in the State of New York and the political subdivisions
thereof, (iii) all taxes and fees (except for Mortgagee’s state and Federal
income taxes) that may be levied by the United States of America or any state or
political subdivision thereof, upon Mortgagee or Mortgagor in connection with or
upon the Loan Documents, or the Debt or its payment, or collection, or any
combination thereof (including all documentary stamp taxes and intangible taxes
plus any penalties and interest charged for the late payment of any such taxes);
and (iv) all lawful claims and demands of contractors, subcontractors,
mechanics, laborers, materialmen and other lienors which, if unpaid, might
result in the creation of a lien upon the Collateral. The sums payable under
this Paragraph are called “Impositions”. Nothing


 
6

--------------------------------------------------------------------------------

 


contained in this Paragraph will require the payment of any Imposition so long
as the amount, validity or enforceability thereof is contested by appropriate
proceedings as provided in Paragraph 8 below. With respect to state and local
real and tangible personal property taxes, however, Mortgagor will pay same and
will furnish Mortgagee with copies of the receipts for each such payment without
demand at least thirty (30) days prior to the date each of such taxes will
become delinquent, and any contest of the same must be by a suit or other
proceeding for a refund. Nothing contained in this Paragraph shall prohibit
Mortgagor from paying Impositions in installments where such method of payment
is permitted by law. With respect to all other Impositions, Mortgagor will
furnish Mortgagee with proof of such payment upon demand. If any payment
required to be made by Mortgagor by this Paragraph is prohibited by law, with
the result that Mortgagee becomes liable for its payment, then the Debt will
immediately become due and payable, at Mortgagee’s option.


8. CONTESTS. Mortgagor may contest, by any and all appropriate administrative,
trial or appellate proceedings, or any combination thereof, and in Mortgagee’s
name, if required by law, the amount, validity, enforceability or application of
any Imposition that Mortgagor is required to pay or perform to any person or
entity other than Mortgagee by any provision of this Mortgage or the other Loan
Documents if and only for so long as: (i) Mortgagor notifies Mortgagee in
writing of its intent to contest the Imposition; (ii) such contest suspends the
collection or enforcement of the item(s) contested; (iii) no part of the
Collateral will be subject to loss, sale or forfeiture before final
determination of any such contest; (iv) neither Mortgagor nor Mortgagee will be
subject to any criminal liability; (v) Mortgagor furnishes such security as may
be required by law in connection with each such contest; (vi) the value,
usefulness and marketability of the Collateral will not be adversely impaired by
any such contest; (vii) Mortgagor otherwise continues to pay and perform, as the
case may be, the Debt and Mortgagor’s obligations under this Mortgage; (viii)
Mortgagor otherwise is not in default under any provision of the Loan Documents;
(ix) each such contest is continuously prosecuted diligently to final
determination; (x) Mortgagor pays or causes to be paid, and defends, indemnifies
and holds Mortgagee harmless of and from any and all losses, judgments, decrees
and costs (including all reasonable attorneys’ fees) incurred in connection with
each such contest; (xi) Mortgagor, promptly following final determination of
each such contest, fully pays and discharges all amounts that may be levied,
assessed, charged, imposed or otherwise determined to be payable, together with
all penalties, fines, interests, costs and expenses, and otherwise complies with
such final determination, at Mortgagor’s sole cost and expense; and (xii) such
liens are not filed against the Mortgaged Property pursuant to the Lien Law of
the State of New York, in which event such liens must be discharged or deferred
to bond pursuant to Paragraph 6 above before Mortgagor contests such liens. So
long as Mortgagor complies with the foregoing and Mortgagee is promptly
reimbursed for all costs and expenses incurred, Mortgagee will cooperate with
Mortgagor in connection with any such contest.


9. INSURANCE. Until the Debt shall have been discharged by Mortgagor, Mortgagor
shall maintain, at Mortgagor’s cost and expense, the following insurance
coverages in full force and effect at all times:


(a) Hazard and Property Insurance. Mortgagor will obtain and keep in full force
(i) “All Risk” type property insurance to include as a minimum the perils of
fire and


 
7

--------------------------------------------------------------------------------

 


extended coverage, vandalism, water damage, collapse, earthquake, and law and
ordinance (demolition and increased cost of construction) coverage in an amount
equal to 100% of the full insurable value of the Improvements (i.e., total cost
less value of land and nondestructibles such as foundations, underground
utilities, etc.); and (ii) personal property insurance as required by Mortgagee
in an amount equal to 100% of the full insurable replacement value of the
Tangible Property; and (iii) business income insurance in an amount equal to (y)
annual net income plus continuing normal operating expenses, or (z) one year’s
rental value including, but not limited to rental income from all Leases or
sub-leases which are assigned to Mortgagee; and (iv) flood insurance in the
maximum amount.


(b) Liability Insurance. Mortgagor will obtain and keep in full force a “Broad
Form Comprehensive General Liability” insurance coverage for both Mortgagor and
any contractor performing services to the Mortgaged Property in the minimum
coverage amount of Five Million Dollars ($5,000,000) per occurrence and combined
single limit (“CSL”) of Fifteen Million Dollars ($15,000,000).


(c) Other Insurance. Boiler and machinery insurance, worker’s compensation
insurance, wind damage insurance, and other insurance coverages as Mortgagee may
reasonably require.


The policy or policies of insurance shall (i) be from companies and in coverage
amounts acceptable to Mortgagee, (ii) contain a standard mortgagee clause in
favor of Mortgagee naming Mortgagee as a mortgagee and including a lender’s loss
payee clause in such policy, as applicable (iii) not be terminable or modified
without thirty (30) days’ prior written notice to Mortgagee, and (iv) be
evidenced by original policies or certified copies of policies deposited with
Mortgagee, as Mortgagee may elect, to be held by Mortgagee until the Debt shall
have been fully paid and discharged. Mortgagor shall furnish Mortgagee
satisfactory evidence of payment of all premiums required and similar evidence
of renewal or replacement coverage not later than thirty (30) days prior to the
date any coverage will expire.


Each insurance policy or endorsement required herein shall be written by an
insurer having a rating not less than “A-XII” Best’s Rating according to the
most current edition of Best’s Key Rating Guide as determined at the time of the
initial policy and at all times during the term hereof. All policies shall
indicate that notices related to such insurance shall be sent to Mortgagee at:


NorthEast Community Bank
325 Hamilton Avenue
White Plains, New York 10601




If any loss occurs with respect to the Mortgaged Property, Mortgagee is hereby
appointed attorney-in-fact for Mortgagor to make proof of loss if Mortgagor
fails to make the same punctually, and in such event to give a receipt for any
proceeds collected under such policies. Mortgagor will promptly give written
notice to Mortgagee of any loss or damage to the Mortgaged Property, and will
not adjust or settle any such loss without Mortgagee’s prior written


 
8

--------------------------------------------------------------------------------

 


consent, which consent shall not be unreasonably withheld or delayed. Upon any
Default by Mortgagor under this Mortgage, all right, title and interest of
Mortgagor in and to all such insurance policies then in force, including any and
all unearned premiums and existing claims, will inure to Mortgagee, which, at
its option, and as attorney-in-fact for Mortgagor, may then make, settle and
give binding acquittances for claims under all such policies, and may assign and
transfer such policies or cancel or surrender them, applying any unearned
premium in such manner as Mortgagee may elect. The foregoing appointment of
Mortgagee as attorney-in-fact for Mortgagor is coupled with an interest, and is
irrevocable. Notwithstanding the occurrence of any casualty or the availability
of any insurance proceeds, Mortgagor will pay the Debt in the manner required by
the Loan Documents.


10. CONDEMNATION. If all or any part of the Collateral, or any interest therein
or right accruing thereto, is taken as a result of, or in lieu or in
anticipation of, the exercise of the right of condemnation or eminent domain, or
by reason of the temporary requisition of the use or occupancy of the Mortgaged
Property, in any event by any government or quasi-governmental authority, civil
or military, or any other party entitled to exercise such powers by law, general
or special, or is devalued or otherwise adversely affected by any of the
foregoing actions, all proceeds payable with respect to any such action are
assigned to Mortgagee and shall be paid to Mortgagee. Mortgagee shall be under
no obligation to question the amount of any such award or compensation and may
accept the same in the amount in which the same shall be paid. The proceeds of
any award or compensation so received shall, at the option of the Mortgagee,
either be applied to the payment of the Debt or be paid over to the Mortgagor
for the restoration of the Improvement. Mortgagor, immediately upon obtaining
knowledge of the institution or threatened institution, of any proceedings for
the Mortgaged Property, or any part thereof, by condemnation or eminent domain,
will notify the Mortgagee of the pending of such proceedings. Mortgagee shall
have the right to intervene and participate in any proceedings for and in
connection with any taking referred to in this Paragraph. Mortgagor shall not
enter into any agreement for the taking of the Mortgaged Property or any part
thereof with any person or persons authorized to acquire the same by
condemnation or eminent domain, unless the Mortgagee shall have consented
thereto in writing. Any of the foregoing actions are sometimes called a
“condemnation” or “taking” in this Mortgage and the other Loan Documents. Such
proceeds include, without limitation, severance damages, damages arising from
the change of grade of any street or the access thereto, the taking of air
rights and damages caused by noise, pollutants and other emissions.
Notwithstanding any such taking or other injury or decrease in value, or the
availability of any proceeds for any of the foregoing, Mortgagor shall continue
to pay the Debt in the manner required by the Loan Documents. Mortgagee’s rights
under this Paragraph will survive the foreclosure or other enforcement of this
Mortgage, and Mortgagee will have the right to receive and retain all proceeds
to the extent of any deficiency which exists upon such foreclosure or other
enforcement, together with legal interest thereon, and to the extent of the
reasonable counsel fees, costs and disbursements incurred by Mortgagee in
connection with the collection of such proceeds. Such right shall exist whether
or not a deficiency judgment shall have been sought or recovered or denied upon
the Note. The remaining balance of such proceeds, if any, will inure to the
benefit of the party entitled thereto by applicable law.


 
9

--------------------------------------------------------------------------------

 


11. APPLICATION OF INSURANCE PROCEEDS AND AWARDS. The Mortgagor will promptly
give the Mortgagee written notice of any damage to or destruction of the
Mortgaged Property or any part thereof, generally describing the nature and
extent of such damage or destruction and the Mortgagor’s best estimate of the
cost of restoring the Mortgaged Property. The Mortgagee may, at its sole option,
apply all amounts recovered under any insurance policy required to be maintained
by the Mortgagor hereunder in any one or more of the following ways: (a) to the
payment of the reasonable costs and expenses incurred by the Mortgagee in
obtaining such insurance proceeds, including the fees and expenses of attorneys
and insurance and other experts and consultants, the costs of litigation,
arbitration, mediation, investigations and other judicial, administrative or
other proceedings and all other out-of-pocket expenses; (b) to the payment of
any of the Debt other than indebtedness with respect to the Note at the time
outstanding; (c) to the payment of the principal of the Note and any interest
accrued and unpaid thereon, without regard to whether any portion or all of such
amounts shall be matured or unmatured, together with interest at the default
interest rate on any overdue principal and (to the extent permitted by
applicable law) interest; and, in case such amount shall be insufficient to pay
in full all such amounts, then such amounts shall be applied, first, to the
payment of all amounts of interest accrued on the Note and unpaid, without
preference or priority of any payment of interest over any other payment of
interest or of any other Note, and, second, to the payment of all amounts of
principal at the time outstanding, without preference or priority of any
installment or amount of principal over any other installment or amount of
principal or of any Note over any other Note, but otherwise in such manner and
order as the Mortgagee shall in its sole discretion determine; (d) to fulfill
any of the other covenants contained herein as the Mortgagee may determine; (e)
release to the Mortgagor for application to the cost of restoring the Mortgaged
Property; or (f) release to the Mortgagor. In the event of a foreclosure of this
Mortgage, the purchaser of the Mortgaged Property shall succeed to all the
rights of the Mortgagor, including any right to unearned premiums, in and to all
policies of insurance assigned and delivered to the Mortgagee.


Notwithstanding anything to the contrary contained in this Paragraph 11, and
upon the terms and conditions set forth below, in the event of damage or
destruction to the buildings now or hereafter situated on the Mortgaged Property
all insurance money paid to Mortgagee on account of such damage or destruction,
less the actual costs, fees and expenses, if any, incurred in connection with
adjustment of the loss, shall be released by Mortgagee to be applied to payment
(to the extent of actual restoration performed) of the cost of restoring,
repair, replacing or rebuilding the Mortgaged Property substantially to its
value immediately prior to such damage or destruction (the “Restoration”),
including the cost of temporary repairs. Insurance proceeds released for
Restoration shall be disbursed from time to time as such Restoration progresses
subject to the following conditions:



   
(a)
Mortgagor is not then in Default under and no event of Default then exists with
respect to any of the terms, covenants and conditions under the Note or the
Mortgage;




   
(b)
The cost of Restoration is less than 50% of the insurable value of the building
or buildings prior to such damage or destruction;



 
10

--------------------------------------------------------------------------------

 



(c)
Mortgagee shall first be given satisfactory proof that by the expenditure of
such proceeds, the Mortgaged Property will be fully restored, free and clear of
all construction liens, or, if such proceeds are insufficient to restore or
rebuild the Mortgaged Property, Mortgagor shall either (i) deposit promptly with
Mortgagee funds which, together with such proceeds, shall be sufficient to
complete Restoration, or (ii) provide other assurance satisfactory to Mortgagee
that Restoration will be completed; and




(d)
In the event Mortgagor shall fail either to pursue Restoration diligently to
completion or to complete Restoration within a reasonable time, Mortgagee, at
its option, may complete Restoration for or on behalf of Mortgagor and for such
purpose may do all necessary acts.





In the event any of the said conditions are not or cannot be satisfied, then
Mortgagee may apply such proceeds to payment of the Debt secured by the
Mortgage. Under no circumstances shall Mortgagee become personally liable for
the fulfillment of the terms, covenants and conditions contained in any of the
leases of the Mortgaged Property with respect to the matters referred to in this
paragraph nor shall the Mortgagee become obligated to take any action to restore
the Mortgaged Property. Mortgagee shall not be obligated to see to the proper
application of any funds released hereunder, nor shall any amount so released or
used be deemed a payment on the Debt secured by the mortgage.


Upon (i) completion of all the Restoration in a good workmanlike manner and
substantially in accordance with the plans and specifications therefor, if any,
approved by Mortgagee and (ii) receipt by Mortgagee of satisfactory evidence
that the Restoration has been completed and paid for in full (or, if any part of
such Restoration has not been paid for, adequate security for such payment shall
exist in form satisfactory to Mortgagee), any balance of the insurance proceeds
at the time held by Mortgagee shall be paid to Mortgagor or its designee
provided Mortgagor is not then in Default under and no event of Default then
exists with respect to any of the terms or provisions of the Note or the
Security Documents.


If, while any insurance proceeds are being held by Mortgagee to reimburse
Mortgagor for the cost of Restoration of the Mortgaged Property, Mortgagee shall
be or become entitled to, and shall, accelerate the Debt secured by the Mortgage
upon the terms and conditions set forth in the Note, Mortgagee shall be entitled
to apply all such proceeds then held by it in reduction of the Debt secured by
the Mortgage and any excess held by it over the amount of the Debt secured by
the Mortgage shall be returned to Mortgagor or any party entitled thereto.


12. MAINTENANCE, REPAIRS, AND RECONSTRUCTION.


(a) Maintenance and Repairs. Mortgagor, at its sole cost, shall make all
repairs, renewals, replacements, servicing and reconstruction that are necessary
to maintain the Mortgaged Property in good order, condition and repair.
Immediately following the occurrence of any casualty or other loss, Mortgagor
promptly will undertake all restoration required or


 
11

--------------------------------------------------------------------------------

 


desirable and will pursue it diligently to completion. Mortgagor shall (i)
promptly comply with all laws, governmental regulations and public or private
restrictions or easements, or both, of any kind affecting the Mortgaged Property
or requiring any alterations or improvements to be made thereon, and (ii) not
commit, suffer or permit any act upon the Mortgaged Property in violation of any
law, subject to Mortgagor’s right to contest the same in good faith to
conclusion, as provided in Paragraph 8 of this Mortgage. If any public agency or
authority requires or commences any proceedings for the demolition or removal,
or both, of any improvements or portions thereof comprising the Mortgaged
Property due to non-compliance with health, safety, fire or building codes,
then, unless Mortgagor undertakes to contest such action in the manner provided
in Paragraph 8 above and pursues such contest to a successful conclusion, such
action will constitute a Default under this Mortgage. Mortgagee and any persons
authorized by Mortgagee may enter the Mortgaged Property at all reasonable times
with prior notice for inspections or for any other lawful purpose. If Mortgagor
fails to comply with the requirements of this Paragraph, then Mortgagee, without
waiving the option to foreclose, may take some or all measures Mortgagee
reasonably deems necessary or desirable for the maintenance, repair,
preservation or protection of the Mortgaged Property, and any expenses
reasonably incurred by Mortgagee in so doing shall become part of the Debt
secured hereby, and shall, at the option of Mortgagee, become immediately due
and payable, and shall bear interest at the Default Rate specified in the Note.
Mortgagee shall have no obligation to care for or maintain the Mortgaged
Property, or, having taken some measures therefor, to continue same or take
other measures.


(b) Reconstruction. The Mortgagor shall promptly repair, restore, replace or
rebuild any part of the Mortgaged Property, now or hereafter encumbered by this
Mortgage which may be affected by any condemnation proceeding or which may
otherwise become damaged, destroyed, lost or unsuitable for use. In the event
the Mortgaged Property or any part thereof, if damaged or destroyed by fire or
other casualty, the Mortgagor shall immediately notify the Mortgagee, in
writing, of such damage or destruction. The Mortgagor shall not cause or permit
anything to be done which would or could increase the risk of fire or other
hazard to the Mortgaged Property, or any part thereof, or which would or could
result in an increase in any insurance premiums payable with respect to the
Mortgaged Property, or which would or could result in the cancellation of any
insurance policy carried with respect to the Mortgaged Property. No part of the
Mortgaged Property, including, but not limited to, any building, structure,
water system, sewer system, parking lot, driveway, landscape scheme, timber or
other ground improvement, equipment or other property, now or hereafter
mortgaged, shall be removed, demolished or materially altered without the prior
written consent of the Mortgagee. No top soil, sand, sod, loam, clay or gravel
shall be mined, stripped, or removed from the Mortgaged Property without the
written consent of the Mortgagee.


13. ADVANCES. If Mortgagor defaults in the observance or performance of any of
the provisions of the Loan Documents, including but not limited to obtaining and
maintaining insurance pursuant to Paragraph 9, paying Impositions pursuant to
Paragraph 7, and maintaining the Mortgaged Property pursuant to Paragraph 12,
then Mortgagee, without waiving or otherwise impairing any other of its rights
or remedies, at its sole option and without obligation to do so, and without
demand upon Mortgagor, may make any such payment or take such action as
Mortgagee deems necessary or appropriate to correct such Default, or to protect
the security of the Collateral encumbered by the Loan Documents. All payments so
made, together with all


 
12

--------------------------------------------------------------------------------

 


costs and expenses so incurred, will be added to the principal amount due under
the Note and thereafter will bear interest at the rate then payable as provided
for in the Note, and will be secured by the lien and security interest granted
by the Security Documents. For the foregoing purposes, Mortgagee is authorized
to (a) enter upon the Mortgaged Property; (b) appear in and defend any action or
proceeding purporting to affect the security of this Mortgage or the rights or
powers of Mortgagee hereunder, (c) pay, purchase, contest or compromise any
encumbrance, charge or lien that in the reasonable judgment of Mortgagee appears
to adversely affect the Collateral; and (d) take whatever action Mortgagee, in
its discretion, deems necessary or appropriate in exercising any such powers.
Notwithstanding the foregoing, Mortgagor immediately, upon Mortgagee’s demand,
will pay all sums so expended by Mortgagee with interest as stated above.


14. ASSIGNMENT OF RENTS, LEASES, PROFITS AND CONTRACT RIGHTS. Pursuant to
Paragraph 1 of this Mortgage, Mortgagor has irrevocably assigned and set over
unto Mortgagee all right, title, and interest of Mortgagor in and to the Rents
and Contract Rights (including all leases and sales contracts now or hereafter
existing relating to the Mortgaged Property) as security for the Debt, together
with the right to collect and enforce the same; provided, however, so long as
there shall be no Default under the Loan Documents, Mortgagor has been granted a
license to collect and receive all Rents assigned hereunder in accordance with
Paragraph 1. Neither these assignments nor Mortgagee’s enforcement of the
provisions of these assignments (including the receipt of the Rents) will
operate to subordinate the lien of this Mortgage to any of the rights of any
lessee or purchaser under any lease or sales contract of the Mortgaged Property,
or to subject Mortgagee to any liability to any such lessee or purchaser for the
performance of any obligations of Mortgagor under any such lease or sales
contract unless and until Mortgagee agrees to such subordination or assumes such
liability by an appropriate written instrument. All right, title and interest of
each such lessee or purchaser in and to the Mortgaged Property, whether arising
by virtue of any such lease, contract or otherwise, at all times will be and
remain subject, subordinate and inferior to the lien of this Mortgage and all
rights, remedies, powers and privileges of Mortgagee arising under or by virtue
of any of the Loan Documents. The assignments of Rents and Contract Rights
(including leases) contained in this Mortgage are intended to provide Mortgagee
with all the rights and remedies of mortgagees pursuant to the Real Property Law
of the State of New York, as may be amended from time to time. However, in no
event shall this reference diminish, alter, impair, or affect any other rights
and remedies of Mortgagee. Notwithstanding the foregoing, if Mortgagor shall
have executed an Assignment of Rents constituting one of the Loan Documents,
such Assignment of Rents is hereby incorporated herein by reference and shall
control if in conflict with the provisions of this Mortgage.


15. [INTENTIONALLY OMITTED]


16. DEFAULT. The occurrence of any of the following (time being of the essence
as to this Mortgage and all of its provisions) constitutes a “Default” by
Mortgagor under this Mortgage and, at the option of Mortgagee, under the other
Loan Documents:


(a) Scheduled Payment. Mortgagor’s failure to make any payment required by the
Note when due.


 
13

--------------------------------------------------------------------------------

 




(b) Monetary Default. Mortgagor’s failure to make any payment required by this
Mortgage or the other Loan Documents when due.


(c) Other. Mortgagor’s failure to perform any other obligation imposed upon
Mortgagor by this Mortgage or the other Loan Documents within the time period
therein specified, or as may be specified by Mortgagee, if in the sole opinion
of Mortgagee such Default is curable. This provision shall not be construed to
provide Mortgagor with any grace period in complying with any obligations
imposed on Mortgagor by the terms of the Loan Documents except as expressly
specified in Paragraph 17 below.


(d) Representation. Any representation or warranty of Mortgagor contained in
this Mortgage or in any certificate delivered pursuant hereto, or in any other
instrument or statement furnished in connection herewith, proves to be incorrect
or misleading in any materially adverse respect as of the time when the same
shall have been made.


(e) Bankruptcy. Mortgagor (i) files a voluntary petition in bankruptcy or a
petition or answer seeking or acquiescing in any reorganization or for an
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief for itself pursuant to the United States Bankruptcy Code or any similar
law or regulation, Federal or state relating to any relief for debtors, now or
hereafter in effect; or (ii) makes an assignment for the benefit of creditors or
admits in writing its inability to pay or fails to pay its debts as they become
due; or (iii) suspends payment of its obligations or takes any action in
furtherance of the foregoing; or (iv) consents to or acquiesces in the
appointment of a receiver, trustee, custodian, conservator, liquidator or other
similar official of Mortgagor for all or any part of the Collateral or other
assets of such party, or either; or (v) has filed against it an involuntary
petition, arrangement, composition, readjustment, liquidation, dissolution, or
an answer proposing an adjudication of it as a bankrupt or insolvent, or is
subject to a reorganization pursuant to the United States Bankruptcy Code, an
action seeking to appoint a trustee, receiver, custodian, or conservator or
liquidator, or any similar law, Federal or state, now or hereafter in effect,
and such action is approved by any court of competent jurisdiction and the order
approving the same shall not be vacated or stayed within thirty (30) days from
entry; or (vi) consents to the filing of any such petition or answer, or shall
fail to deny the material allegations of the same in a timely manner.


(f) Judgments. (1) A final judgment, other than a final judgment in connection
with any condemnation, and including any judgment or other final determination
of any contest permitted by Paragraph 8 of this Mortgage, is entered against
Mortgagor that (i) adversely affects the value, use or operation of the
Collateral, or (ii) adversely affects, or reasonably may adversely affect, the
validity, enforceability or priority of the lien or security interest created by
this Mortgage or the other Loan Documents, or both; or (2) execution or other
final process issues thereon with respect to the Collateral; and (3) Mortgagor
does not discharge the same or provide for its discharge in accordance with its
terms, or procure a stay of execution thereon, in any event within thirty (30)
days from entry, or Mortgagor shall not, within such period or such longer
period during which execution on such judgment shall have been stayed, appeal
therefrom or from the order, decree or process upon or pursuant to which such
judgment shall have been entered, and cause its execution to be stayed during
such appeal, or if on appeal


 
14

--------------------------------------------------------------------------------

 


such order, decree or process shall be affirmed and Mortgagor shall not
discharge such judgment or provide for its discharge in accordance with its
terms within sixty (60) days after the entry of such order or decree or
affirmance, or if any stay of execution on appeal is released or otherwise
discharged.


(g) Liens. Any Federal, state or local tax lien or any claim of lien for labor
or materials or any other lien or encumbrance of any nature whatsoever is
recorded against Mortgagor or the Mortgaged Property and is not removed by
payment, bond or transferred to substitute security in the manner provided by
law, within twenty (20) days after notice thereof is received by Mortgagor or is
not contested by Mortgagor in the manner permitted by Paragraph 8 above.


(h) Other Notes or Mortgages. Mortgagor’s default in the performance or payment
of Mortgagor’s obligations under any other note, or under any other mortgage
encumbering all or any part of the Mortgaged Property, if the other mortgage is
permitted by Mortgagee, whether such other note or mortgage is held by Mortgagee
or by any other party.


(i) Mortgagor Default Under Loan Documents. Mortgagor’s default in the payment
or performance of any of Mortgagor’s obligations under any of the Loan
Documents, including this Mortgage and any riders thereto.


  (j) Mortgagor’s Continued Existence. Mortgagor shall cease to exist or to be
qualified to do or transact business in the State in which the Mortgaged
Property is located or be dissolved or shall be a party to a merger or
consolidation, or shall sell all or substantially all of its assets, or the
death of any individual being a Mortgagor.


(k) Stock in Mortgagor. Except as specifically provided for herein, if, without
the prior written consent of Mortgagee, any shares of stock of Mortgagor are
issued, sold, transferred, conveyed, assigned, mortgaged, pledged, or otherwise
disposed of so as to result in change of control of Mortgagor, whether
voluntarily or by operation of law, and whether with or without consideration,
or any agreement for any of the foregoing is entered into; or, if Mortgagor is a
partnership, any general partnership interest or other equity interest in the
partnership is sold, transferred, assigned, conveyed, mortgaged, pledged, or
otherwise disposed of, whether voluntarily or by operation of law, and whether
with or without consideration, or any agreement for any of the foregoing is
entered into, or any general partner of Mortgagor withdraws from the
partnership.


(l) Transfer of Mortgaged Property or Ownership. Except as specifically provided
for herein, any sale, conveyance, transfer, assignment, or other disposition of
all or any part of the Collateral or any ownership interest in Mortgagor in
violation of Paragraph 25 below.


(m) False Statement. Any material statement or representation of Mortgagor
contained in the materials furnished to Mortgagee or prior or subsequent to the
making of the loan secured hereby are discovered to have been false or incorrect
or incomplete in any material respect.


 
15

--------------------------------------------------------------------------------

 


(n) Default Under Indemnity. Mortgagor shall default under any obligation
imposed upon Mortgagor by any indemnity whether contained within any of the Loan
Documents or otherwise.


17. REMEDIES. Upon the occurrence and continuance, if applicable, of any
Default, Mortgagee may exercise any one or more of the following rights and
remedies, in addition to all other rights and remedies otherwise available at
law or in equity:


(a) Other Documents. To pursue any right or remedy provided by the Loan
Documents.


(b) Acceleration. To declare the entire unpaid amount of the Debt together with
all accrued and unpaid interest thereon immediately due and payable with
interest to be due thereon at the Default Rate set forth in the Note.


(c) Foreclosure. To foreclose the lien of this Mortgage and obtain possession of
the Collateral, by any lawful procedure.


(d) Code Rights. To exercise any right or remedy available to Mortgagee as a
secured party under the Uniform Commercial Code, with respect to any portion of
the Collateral then constituting property subject to the provisions of such
Code; or Mortgagee, at its option, may elect to treat the Collateral as real
property, or an interest therein, for remedial purposes.


(e) Receiver. To apply, on ex parte motion, to any court of competent
jurisdiction for the appointment of a receiver to take charge of, manage,
preserve, protect, complete construction of, rent, and operate the Mortgaged
Property and any of Mortgagor’s business or businesses situated thereon, or any
combination thereof, to collect the Rents; to make all necessary and needed
repairs; to pay all taxes, assessments, insurance premiums and all other costs
incurred in connection with the Mortgaged Property; and, after payment of the
expenses of the receivership, including reasonable attorneys’ fees and other
costs and expenses related to the enforcement of the Security Documents, and
after compensation to the receiver for any of the services described herein or
pursuant hereto, to apply all net proceeds derived therefrom in reduction of the
Debt or in such other manner as the court shall direct. The appointment of such
receiver shall be a matter of strict right to Mortgagee, regardless of the
adequacy of the security or of the solvency of any party obligated for payment
of the Debt. All expenses, fees and compensation incurred pursuant to any such
receivership shall be secured by the lien of this Mortgage until paid. The
receiver, personally or through agents, may exclude Mortgagor wholly from the
Mortgaged Property and have, hold, use, operate, manage and control the
Mortgaged Property and may, in the name of Mortgagor, exercise all of
Mortgagor’s rights and powers to maintain, construct, operate, restore, insure
and keep insured the Mortgaged Property in such manner as such receiver deems
appropriate.


(f) Rents. After Mortgagee shall have given written notice to Mortgagor, to
collect all rents, issues, profits, revenues, income, proceeds, or other
benefits from the Collateral, or to pursue any remedy available under the Real
Property Law of the State of New York, as amended, supplemented, or superseded
from time to time.


 
16

--------------------------------------------------------------------------------

 




(g) Other Security. To proceed to realize upon any and all other security for
the Debt in such order as Mortgagee may elect; no such action, suit, proceeding,
judgment, levy, execution or other process will constitute an election of
remedies by Mortgagee or will in any manner alter, diminish or impair the lien
and security interest created by this Mortgage or any other Security Documents
unless and until the Debt is paid in full.


(h) Advances. To advance such monies and take such other action as is authorized
by Paragraphs 13 and 20 herein.


Notwithstanding anything to the contrary contained in this Mortgage or the
Security Documents, including without limitation the Note referred to therein,
Mortgagee agrees that it shall not exercise any right or remedy provided for
therein because of a Default by Mortgagor unless Mortgagee shall first have
given written notice thereof to Mortgagor and Mortgagor shall have failed, in
the event of a monetary Default as described in Paragraph 16(a) and (b), to pay
the outstanding sums within a period of ten (10) calendar days after the giving
of such notice of Default, or in the event of a non-monetary Default as
described in Paragraph 16(c), Mortgagor shall have failed within a period of
thirty (30) days after the giving of such notice of Default to cure the
non-monetary default; provided that if the non-monetary Default cannot be cured
within thirty (30) days and Mortgagor proceeds diligently with efforts to cure
such default until it shall be fully cured within no more than sixty (60) days
after the giving of such notice or such longer period as Mortgagee may specify,
Mortgagee shall not exercise any right or remedy provided herein until such cure
period shall expire; provided, further, that Mortgagee shall not be required to
give any such notice or to allow any part of the cure period if (i) Mortgagor or
any Guarantor shall have filed a petition in bankruptcy or for re-organization
or a bill in equity or otherwise initiated proceedings for the appointment of a
receiver of its or their assets and such appointment or such receivership is not
terminated within thirty (30) days; or (ii) Mortgagee determines that its
security may be imminently and materially threatened or impaired by reason of
such Default. Furthermore, any notice and grace period requirements contained
elsewhere in the Mortgage and Security Documents including the Note secured
thereby shall run concurrently with the requirements contained in this Paragraph
and not in addition thereto.


18. WAIVER OF CERTAIN RIGHTS. Mortgagor will not claim, take or insist upon any
benefit or advantage of any present or future stay, extension, redemption or
moratorium law that may affect Mortgagor’s obligations hereunder, or any law
providing for the valuation or appraisal of the Mortgaged Property or any
portion thereof prior to any sale or sales that may be made under or by virtue
of this Mortgage. Mortgagor, for itself and all who may claim under Mortgagor,
waives, to the extent that it lawfully may, all rights to have the Mortgaged
Property and any other security for the Debt marshaled upon any foreclosure or
otherwise. Mortgagor hereby waives and renounces all homestead and exemption
rights provided for by the laws of the United States of America and of any
state, including New York, in and to the Mortgaged Property as against the
collection of the Debt, or any part thereof.


19. FURTHER ASSURANCES. Mortgagor, from time to time, will execute, acknowledge,
subscribe and deliver to or at the direction of Mortgagee such documents and
further assurances as Mortgagee may reasonably require for the purpose of
evidencing,


 
17

--------------------------------------------------------------------------------

 


perfecting or confirming the lien and security interest created by this
Mortgage, or the security intended to be afforded by the Loan Documents, or
both. Without limitation of the foregoing, Mortgagor will defend, indemnify and
hold Mortgagee harmless with respect to any suit or proceeding in which the
validity, enforceability or priority of the lien or security interest, or both,
is endangered or contested, directly or indirectly, and will provide Mortgagee
with such security for the defense of any such suit or proceeding as Mortgagee
reasonably may require. If Mortgagor fails to undertake the defense of any such
claim in a timely manner, or fails to furnish Mortgagee with reasonable security
for such defense, or, in Mortgagee’s sole but reasonable determination, fails to
prosecute such defense with due diligence, then Mortgagee is authorized to take,
at the expense of Mortgagor, all necessary and proper action in defense of any
such claim, including the retention of legal counsel, the prosecution or defense
of litigation and the compromise or discharge of claims, including payment of
all costs and reasonable attorneys’ fees. All costs, expenses and losses, if
any, so incurred by Mortgagee, including reasonable attorneys’ fees, regardless
of whether suit is brought and, if suit is brought, for all administrative,
trial and appellate proceedings, if any, will constitute advances by Mortgagee
as provided in Paragraph 13.


20. CUMULATIVE RIGHTS AND NON-WAIVER. No right or remedy conferred upon or
reserved to Mortgagee by this Mortgage or in any of the other Loan Documents is
intended to be exclusive of any other right or remedy; and each and every right
and remedy is cumulative and in addition to any other right or remedy otherwise
available. Every right, power, privilege and remedy granted Mortgagee by this
Mortgage or any of the other Loan Documents, or both, or otherwise available at
law or in equity may be exercised by Mortgagee from time to time as often as
Mortgagee deems expedient until the Debt is paid in full. Mortgagee’s failure to
insist at any time upon the strict observance or performance by Mortgagor of any
of the provisions of this Mortgage or in any of the other Loan Documents, or to
exercise any right or remedy provided for in this Mortgage or in any of the
other Loan Documents, will not impair any such right or remedy or be construed
as a waiver or relinquishment thereof for the future. Receipt by Mortgagee of
any payment required to be made pursuant to any of the Loan Documents with
knowledge of the breach of any provision of any of the Loan Documents will not
constitute a waiver of such breach. In addition to all other remedies provided
in this Mortgage, Mortgagee will be entitled, to the extent permitted by
applicable law, to injunctive relief in the case of a violation or attempted or
threatened violation of any of the provisions of the Loan Documents or to a
decree ordering performance of any of the provisions of any of the foregoing.


21. JUDGMENT. Mortgagee may seek and recover a judgment for all amounts due and
payable in accordance with the Note or under this Mortgage either before, after
or during the pendency of any other proceedings or action to obtain relief under
or with respect to any of the Loan Documents. Mortgagee’s right to seek and
recover any such judgment will not be affected by obtaining any other such
relief. Mortgagee will continue to be entitled to enforce payment of, and to
seek and recover a judgment for, any portion of the debt remaining due and
payable after the application of any proceeds of any sale of the Collateral
pursuant to law. Neither the lien nor security interest of this Mortgage, nor
any rights or remedies of Mortgagee hereunder or under any of the Loan
Documents, will be impaired in any way by the recovery of any judgment by


 
18

--------------------------------------------------------------------------------

 


Mortgagee against Mortgagor or any guarantor of the Debt, or by the levy of an
execution under such judgment upon any portion of the Collateral, until the Debt
is paid in full.


22. RELEASES AND EXTENSIONS BY MORTGAGEE. Mortgagee, from time to time, without
notice to any person and without affecting the liability of Mortgagor or of any
guarantor or of any other person (other than any person expressly released by
Mortgagee in writing) for the payment of any of the Debt, and without affecting
the priority or extent of the lien and security interest of this Mortgage
(except as to property specifically released by Mortgagee in writing), may do
any or all of the following: (i) release in whole or in part any person liable
for payment of any or all of the Debt, or (ii) extend the time or otherwise
alter the terms of payment of the Debt, in whole or in part, or (iii) accept
additional or substitute security of any kind, or (iv) release or otherwise deal
with all or any portion of the Collateral.


23. NOTICES. Any notice or demand that must or may be given or made in
connection with this Mortgage must be in writing and, unless receipt is
expressly required, will be deemed given, delivered or made, as the case may be,
when delivered by personal delivery or when mailed by express mail, by overnight
delivery service of a nationally- recognized company, or by certified or
registered mail, return receipt requested, in any event, with sufficient postage
affixed, and addressed to the parties at the addresses written on the first page
of this Mortgage or on the signature pages of this Mortgage. Such addresses may
be changed by notice pursuant to this Paragraph. Notice of change of address is
effective only upon receipt. All of the persons executing this Mortgage as
Mortgagor severally agree that a single notice to Mortgagor in the manner
provided in this Paragraph will be effective to bind each such person for all
purposes.


24. ESTOPPEL LETTERS. As and when, from time to time, requested by Mortgagee,
and within ten (10) days after any such request, Mortgagor will execute and
deliver to or at the direction of Mortgagee such estoppel letters certifying
such matters relating to this Mortgage or the Loan Documents, or both, as may
reasonably be required.


25. TRANSFER. Mortgagor may not sell, convey, assign, transfer or otherwise
dispose of any interest in all or any portion of the Collateral, or any
ownership interest in Mortgagor or any guarantor, without Mortgagee’s prior
written consent, which consent may be withheld in Mortgagee’s sole discretion.
Whether such offer is voluntary or involuntary, or by operation of law (other
than in connection with the death, disability or incompetency of any individual
Mortgagor), any such offer will be void as to Mortgagee, and constitute an
immediate Default under this Mortgage, without notice, in the sole discretion of
Mortgagee. By consent to any offer, sale, or conveyance hereunder shall not be
deemed a consent to any subsequent offer, sale, or conveyance for which
Mortgagee’s prior written approval has not been obtained.
 
Notwithstanding the above, Mortgagor may assign this Mortgage to an entity or
affiliate of the Mortgagor without consent and only notice as long as such
entity is controlled and managed by John Johnson or any entity controlled and
managed by John Johnson. Subject to the foregoing, this Mortgage shall inure to
the benefit of and be binding upon the successors and assigns of the parties.


 
19

--------------------------------------------------------------------------------

 


26. GENERAL. The provisions of this Mortgage inure to the benefit of Mortgagee
and its successors and assigns, and bind all persons executing this Mortgage as
Mortgagor and their respective heirs, legal representatives, successors and
assigns, jointly and severally, and all persons now or hereafter claiming any
right, title and interest in and to any of the property, real, personal or
mixed, tangible or intangible, now or hereafter existing or any substitutions or
replacements thereof and described in this Mortgage as the Collateral. Time is
of the essence to this Mortgage and each of its provisions. The provisions of
this Mortgage are to be interpreted, construed, applied and enforced in
accordance with the laws of the State of New York, regardless of where this
Mortgage is executed, delivered or breached, or where any payment or other
performance required by this Mortgage is made, where any action or other
proceeding involving this Mortgage is instituted, or whether the laws of the
State of New York otherwise would apply the laws of another jurisdiction; the
foregoing choice of law provisions will apply to the Loan Documents. The
provisions of the Loan Documents are severable at Mortgagee’s option so that if
any provision is declared by a court of competent jurisdiction to be invalid or
unenforceable, no other provision will be affected by such invalidity or
unenforceability, but will remain in force and effect according to its original
terms, if Mortgagee so elects. Wherever used in this Mortgage or the other Loan
Documents, or both, and unless expressly provided otherwise: (i) use of the
singular includes the plural, and vice versa; (ii) use of one gender includes
all genders; (iii) use of the term “include” or “including” is always without
limitation; (iv) use of the words, “should,” “must” and “will” has the same
legal effect as the use of the word “shall”; (v) the term “day” means a banking
day which shall be a day on which Mortgagee and other banks are open for the
transaction of business, excluding any national holidays, and any performance
which would otherwise be required on a day other than a banking day shall be
timely performed in such instance, if performed on the next succeeding banking
day; (vi) any definition herein incorporating one or more documents or items
shall refer to such items “singularly and collectively”, and (vii) “person”
means any natural person or artificial entity having legal capacity. Paragraph
headings and subheadings are for indexing purposes only and are not to be used
to interpret, construe, apply or enforce the provisions of this Mortgage.
Mortgagor and Mortgagee intend the provisions of this Mortgage and the other
Loan Documents to be interpreted, construed, applied and enforced so as to avoid
inconsistencies or conflicting results. This Mortgage may be amended only by a
written instrument executed by Mortgagor and Mortgagee with the same formalities
as this Mortgage.


27. SATISFACTION. The lien and security interest provided by the Loan Documents
will continue unimpaired and in full force and effect unless and until the Debt
is paid in full, whereupon such lien and security interest will be without
further force or effect.


28. MORTGAGOR AS TENANT HOLDING OVER. In the event of a foreclosure sale of the
Mortgaged Property, Mortgagor shall be deemed a tenant holding over and shall
forthwith deliver possession to Mortgagee or any purchaser or purchasers at such
sale or be summarily dispossessed according to provisions of the law of the
State of New York applicable to tenants holding over.


29. TIME OF THE ESSENCE. Time is of the essence with respect to each and every
covenant, agreement, and obligation of Mortgagor under this Mortgage and the
other Loan


 
20

--------------------------------------------------------------------------------

 


Documents, and any and all other instruments now or hereafter evidencing,
securing or otherwise relating to the Loan.


30. ORAL MODIFICATION INEFFECTIVE. No term of this Mortgage or any other of the
Loan Documents, or such documents, may be waived, changed, modified, discharged,
or terminated except by an instrument in writing signed by the party against
which enforcement of the waiver, change, modification, discharge, or termination
is sought.


31. HAZARDOUS SUBSTANCES. Mortgagor covenants and agrees with Mortgagee that,
throughout the term of the Note: (a) the Mortgaged Property shall be operated
and maintained in compliance with all governmental or regulatory requirements;
(b) Mortgagor shall maintain or procure all necessary permits, licenses, and
certificates required by Federal, state, and local laws throughout the Loan
term; (c) all hazardous or toxic substances, within the definition of any
applicable statute or regulation, which may be used by any person for any
purpose upon the Mortgaged Property, shall be used or stored thereon only in a
safe and approved manner, in accordance with all industrial standards and all
laws, regulations and requirements for such storage promulgated by any
applicable governmental agency or authority; (d) other than as described in (c)
above, the Mortgaged Property will not be used for the purpose of storing such
substances; and (e) other than as described in (c) above, no such storage or use
will otherwise be allowed on the Mortgaged Property (whether through leases with
tenants who might store or use hazardous substances or otherwise) which will
cause, or which will increase the likelihood of causing, the release of such
hazardous or toxic substances onto the Mortgaged Property. Mortgagor shall
immediately notify Mortgagee of any failure to comply under this Paragraph or
receipt of any notice of violation or third party complaint. Mortgagor hereby
agrees to indemnify and save and hold Mortgagee, as mortgagee under this
Mortgage, harmless of and from all claims, damages, loss, liabilities,
penalties, fines, remedial action requirements, and enforcement actions, along
with the costs and attorneys’ fees incurred by Mortgagee in defending
Mortgagor’s use, generation, transportation, and disposal, release, or
threatened release of hazardous substances, including without limitation,
asbestos-containing materials or damage whatsoever incurred by Mortgagee, as
mortgagee under this Mortgage, arising out of or by reason of any violation of
any applicable statute or regulation for the protection of the environment which
occurs upon the Mortgaged Property from and after the date hereof, or by reason
of the imposition of any governmental lien for the recovery of environmental
clean-up costs expended by reason of such violation, including without
limitation any lien arising pursuant to any so-called “Super Fund” or “Super
Lien” legislation. The foregoing indemnity and covenants of Mortgagor shall not
be applicable to any violations of law or any liability resulting from adverse
environmental conditions in, on or about the Mortgaged Property created or in
existence prior to the date hereof (“Pre-existing Environmental Conditions”). A
default under this Paragraph shall constitute a Default under this Mortgage. It
is expressly acknowledged by Mortgagor that this indemnification shall survive
any foreclosure of the lien and security interest of this Mortgage or the
discharge of this Mortgage and shall inure to the benefit of Mortgagee, as
mortgagee under this Mortgage, its successors and assigns.


32. ENVIRONMENTAL ASSESSMENTS. At any time Mortgagee has a reasonable basis to
suspect that a violation of Mortgagor’s obligations set forth in Paragraph 31
has occurred or in the event a Default by Mortgagor shall have occurred and be
continuing beyond any cure


 
21

--------------------------------------------------------------------------------

 


period applicable thereto, Mortgagee may, at its election, obtain one or more
environmental assessments of the Mortgaged Property prepared by a
geohydrologist, an independent engineer, or other qualified consultant or expert
approved by Mortgagee evaluating or confirming (i) whether any hazardous
substances are present in the soil or water at the Mortgaged Property and (ii)
whether the use and operation of the Mortgaged Property comply with all
applicable environmental laws relating to air quality, environmental control,
release of oil, hazardous materials, hazardous wastes and hazardous substances,
and any and all other applicable environmental laws. Environmental assessments
may include detailed visual inspections of the Mortgaged Property including,
without limitation, any and all storage areas, storage tanks, drains, dry wells,
and leaching areas, and the taking of soil samples, surface water samples, and
ground water samples, as well as such other investigations or analyses as are
necessary or appropriate for a complete determination of the compliance of the
Mortgaged Property and the use and operation thereof with all applicable
environmental laws. All such environmental assessments shall be at the sole cost
and expense of Mortgagor. In the event it is determined that additional tests
and/or remediation are necessary as a result of the aforesaid assessments, or in
the event such additional testing or remediation is recommended by the aforesaid
assessments, the Mortgagor agrees to immediately perform the tests or undertake
the remediation as recommended. Nothing contained in this Paragraph 8 shall be
applicable to, or shall impose any obligation upon Mortgagor with respect to,
any Pre-existing Environmental Conditions.


33. MORTGAGE RELEASE PROVISIONS. (A)(a)Following the conversion of the Mortgaged
Property to an Approved Condominium (as hereinafter defined), the Mortgagor may
obtain the release of the lien of this Mortgage on any Residential Unit (as
hereinafter defined) which the Mortgagor may convey to a third party (each such
Residential Unit being hereinafter referred to as a “Release Unit”) and the
Mortgagee will deliver to Mortgagor’s counsel prior to the closing of the
conveyance of a Release Unit (each a “Closing”) in escrow to hold a form of
release, duly executed and acknowledged by the Mortgagee, releasing the Release
Unit from the lien of this Mortgage upon the following terms and conditions:


(b) there shall not exist at the time of the Closing an event of default under
the Note, this Mortgage, or any other loan documents which shall not have been
remedied within any applicable notice and grace period;


(c)  the Mortgagor shall give the Mortgagee not less than three (3) business
days prior written notice which shall set forth the date, time and place set for
the Closing;


(d)  the Mortgagor shall pay the reasonable fees and expenses actually incurred
by the Mortgagee in connection with the Release of each Release Unit including,
without limitation, the fees and expenses of Mortgagee's legal counsel which
shall not exceed Five Hundred Dollars ($500.00) per Release Unit.


(B) As used herein the following terms shall have the following meanings:


(i) “Approved Condominium” shall mean a condominium regime approved by the New
York State Department of Law and formed pursuant to all applicable laws


 
22

--------------------------------------------------------------------------------

 


and regulations and consisting of one commercial unit covering space located on
the ground floor of the Mortgaged Property and multiple residential units
covering the remaining floors of the Mortgaged Property. An Approved Condominium
shall not be deemed to have been formed unless and until (a) the Mortgagee shall
have approved the form and content of all documents relating to the creation of
said condominium including, without limitation, the offering plan, floor plans,
declaration of condominium and all other documents relating thereto, and (b) all
of the units in the condominium have been subdivided into individual lots for
tax purposes.


(ii)  “Residential Unit” shall mean each of the residential units in the
Approved Condominium.


34.  SUBORDINATION TO DECLARATION OF CONDOMINIUM.


Upon the recording of the Declaration of Condominium in the New York City
Register’s Office for New York County, this Mortgage shall automatically become
subordinate to the Declaration of Condominium.


35. SUBORDINATION TO OTHER LIENS


Upon request of Mortgagor, Mortgagee shall execute and deliver a subordination
agreement which shall subordinate this Mortgage and all amendments,
modifications, consolidations, spreaders, and extensions thereof to any mortgage
obtained by Mortgagor to finance the acquisition and construction costs of the
Mortgaged Property.


36. WAIVER OF JURY TRIAL. BY ACCEPTANCE HEREOF, MORTGAGOR AGREES THAT NEITHER
MORTGAGOR, NOR ANY OF THEM OR LEGAL REPRESENTATIVE OF MORTGAGOR (ALL OF WHOM ARE
HEREINAFTER REFERRED TO AS THE “PARTIES”) SHALL SEEK A JURY TRIAL IN ANY
LAWSUIT, PROCEEDING, COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE BASED UPON
OR ARISING OUT OF THIS MORTGAGE OR ANY INSTRUMENT EVIDENCING, SECURING, OR
RELATING TO THE INDEBTEDNESS AND OTHER OBLIGATIONS EVIDENCED HEREBY, ANY RELATED
AGREEMENT OR INSTRUMENT, ANY OTHER COLLATERAL FOR THE INDEBTEDNESS EVIDENCED
HEREBY OR THE DEALINGS OR THE RELATIONSHIP BETWEEN OR AMONG THE PARTIES, OR ANY
OF THEM. NONE OF THE PARTIES WILL SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A
JURY TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A JURY TRIAL HAS NOT
BEEN WARIVED. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY NEGOTIATED BY THE
PARTIES WITH MORTGAGEE, AND THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS.
MORTGAGEE HAS IN NO WAY AGREED WITH OR REPRESENTED TO THE PARTIES THAT THE
PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.




[THE NEXT PAGE IS THE SIGNATURE PAGE]




 
23

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, Mortgagor has executed and delivered this Mortgage as of the
date stated above.





 
MORTGAGOR:
     
MJ 1353-1355 FIRST AVENUE, LLC,
 
a New York limited liability company
         
By________________________________
 
Name: John J. Johnson
 
Title: Managing Member







STATE OF NEW YORK
)
   
:
ss.:
COUNTY OF NEW YORK
)
 




On the ____ day of ______________, 2007, before me, the undersigned, personally
appeared John Johnson, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person on behalf of which the individual acted, executed the instrument.





 
____________________________________
 
Notary Public











 
24

--------------------------------------------------------------------------------

 






EXHIBIT A


REAL PROPERTY DESCRIPTION


[SEE NEXT PAGE]
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


PERMITTED ENCUMBRANCES


[SEE NEXT PAGE]
                        